Cook, J.,
concurring. While I concur with the reasoning and judgment of the majority, I nonetheless believe that this case did not merit the attention of the court and was, therefore, improvidently allowed. According to Section 2, Article TV of the Ohio Constitution, this court sits to settle the law, not to settle cases. Our exercise here offers no more than “error correction” regarding the application of settled law to the facts of this case.
Lundberg Stratton, J., concurs in the foregoing concurring opinion.